          Case 2:21-cv-00104-MAK Document 4 Filed 02/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BASEMENT SOLUTIONS LLC                        : CIVIL ACTION
                                              :
                     v.                       : NO. 21-104
                                              :
WELLS FARGO BANK, NA                          :


                                          ORDER
       AND NOW, this 2nd day of February 2021, upon considering Defendant’s Motion to

dismiss (ECF Doc. No. 2), Plaintiff electing not to respond, and for reasons in the accompanying

Memorandum, it is ORDERED Defendant’s uncontested Motion (ECF Doc. No. 2) is

GRANTED without prejudice to Plaintiff filing an amended Complaint possibly stating a claim

consistent with Rule 11 no later than February 16, 2021 or we will direct the Clerk of Court to

close the case.




                                                   _________________________
                                                   KEARNEY, J.
